Name: Commission Implementing Regulation (EU) 2016/1695 of 21 September 2016 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Asia and Oceania;  international trade;  business classification
 Date Published: nan

 22.9.2016 EN Official Journal of the European Union L 256/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1695 of 21 September 2016 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 1210/2003 lists public bodies, corporations and agencies and natural and legal persons, bodies and entities of the previous government of Iraq covered by the freezing of funds and economic resources that were located outside Iraq on the date of 22 May 2003 under that Regulation. (2) On 16 September 2016, the Sanctions Committee of the United Nations Security Council decided to remove 19 entities from the list of persons or entities to whom the freezing of funds and economic resources should apply. (3) Annex III to Regulation (EC) No 1210/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1210/2003 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 2016. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 169, 8.7.2003, p. 6. ANNEX In Annex III to Regulation (EC) No 1210/2003, the following entries are deleted: 10. AL-HILAL INDUSTRIAL COMPANY. Address: P.O. Box 2147, Alwiya, Al-Za'Faraniya, Baghdad, Iraq. 49: GENERAL ESTABLISHMENT FOR TRANSPORT OF GENERAL CARGO (alias STATE ENTERPRISE FOR GENERAL CARGO TRANSPORT). Addresses: (a) A H Al Baghdadi Building, Jumhouriya St., near Khullani Square, P.O. Box 5745, Baghdad, Iraq; (b) P.O. Box 5745, Al Jumhurya, Building no. 33, Baghdad, Iraq. 55: INDUSTRIAL COMPLEX  DIALA. Address: P.O. Box 7, Baquba, Diala, Iraq. 56: INDUSTRIAL COMPLEX IN BAQUBA. Address: Khan Al Pasha Building, Samawal Street, P.O. Box 5819, Baghdad, Iraq. 57: IRAQI BICYCLES & METAL TUBINGS COMPANY. Address: P.O. Box 1176 Al-Mahmoudya, Al-Mamoudya, Baghdad, Iraq. 59: IRAQI CEMENT STATE ENTERPRISE. Address: Muaskar Al Rashid Street, P.O. Box 2050, Alwiyah, Baghdad, Iraq. 83: MODERN PAINT INDUSTRIES COMPANY. Address: P.O. Box 2436, Alwiya, Baghdad, Iraq. 100: NEW CONSTRUCTION MATERIALS INDUSTRIES COMPANY. Address: P.O. Box 5603 Baghdad, Tahreer Square, Baghdad, Iraq. 102: NORTHERN CEMENT PUBLIC ENTERPRISE. Address: P.O. Box 1, Sulaimaniya, Iraq. 107: READY MADE CLOTHES CO. SA. Address: P.O. Box 5769, Baghdad, Masbah  Arasat Al-Hindiya, Baghdad, Iraq. 110: SOUTHERN CEMENT ENTERPRISE (alias SOUTHERN CEMENT STATE ENTERPRISE). Address: P.O. Box 5, Samawah, Iraq. 111: SPECIALISED INSTITUTE FOR ENGINEERING INDUSTRIES. Address: P.O. Box 5798, South Gate, Al-Jumhuriyah St., Building no. 192, Baghdad, Iraq. 125: STATE ENGINEERING COMPANY FOR INDUSTRIAL DESIGN AND CONSTRUCTION. Address: Nidhal St., P.O. Box 5614, Baghdad, Iraq. 127: STATE ENTERPRISE FOR ASBESTOS AND PLASTIC (alias ASBESTOS AND PLASTIC INDUSTRIES STATE ENTERPRISE). Address: Zaafarania, Muasker Al-Rasheed, P.O. Box 2418, Baghdad, Iraq. 129: STATE ENTERPRISE FOR BRICKS INDUSTRIES. Addresses: (a) Khalid Bin Walid Street, Baghdad, Iraq; (b) P.O. Box 3007, St. 52, The Unity Square, Baghdad, Iraq. 131: STATE ENTERPRISE FOR CONCRETE INDUSTRIES. Address: Abu Ghraib, P.O. Box 6188, Baghdad, Iraq. 137: STATE ENTERPRISE FOR GYPSUM INDUSTRIES. Addresses: (a) Nidhal Street, P.O. Box 3176, Baghdad, Iraq; (b) P.O. Box 3176, Sa'doon St., Baghdad, Iraq. 139: STATE ENTERPRISE FOR IRON AND STEEL INDUSTRIES. Addresses: (a) Khor Al Zubair, P.O. Box 309, Basrah, Iraq; (b) P.O. Box 438, Khur Al-Zubair, Basrah, Iraq. 142: STATE ENTERPRISE FOR LIGHTWEIGHT CONCRETE AND SAND LIME BRICKS INDUSTRIES. Address: P.O. Box 416, Bashrah, Kerbala, Iraq.